DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 20 is objected because of the following ambiguity:
“An apparatus comprising: a node of cluster, the node having ...” Examiner reads claimed limitation based on the FIG.4 of drawing and interprets as “a plurality of nodes in a cluster wherein each node comprising ...”.

Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “... node based on an expected need of the first snapshot ...” as recited in claims 1, 11 and 20, it is unclear as to what is the requisite degree for something to be expected.
“... an expected need of the first snapshot ...” in claims 1, 11 and 20 are a relative term which renders the claim indefinite. The term “... an expected need of the first snapshot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is needed.
Furthermore, the phrase “... snapshot metadata sufficient to complete ...” in the claims 1, 11 and 20 also render the claim indefinite and therefore, appropriate correction is needed.
Dependent claims are also rejected as being incorporating the deficiency of their respective base claims by dependency. (See MPEP 2173.)

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15-18, 20-22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over BAGGERMAN, US 2020/0089573, hereinafter BAGGERMAN in view of Singh et al., US 2020/0311025, hereinafter Singh.

As per claim 1, (Original) A method comprising: (With respect to claim 1, Baggerman discloses) scheduling creation of first and second snapshots to support disaster recovery (DR) workflow operations for a node of a cluster; (Baggerman [0017] “As further shown in the example of FIG. 1, a plurality of different snapshots 120-1 to 120-N can be saved, corresponding to different snapshots of the master VM 112 and master image 114 taken at different points in time, which can be further used for disaster recovery or other useful purposes”)

retaining a first compact state for the first snapshot in a memory of the node based on an expected need of the first snapshot for a first DR workflow operation occurring within a time threshold, (Baggerman discloses a step for taking a complete snapshot of master VM (i.e., “node based on an expected need”) at a particular point in time (i.e., “occurring within a time threshold”) Baggerman [0017] “As is known, a snapshot is a copy of the complete state and copy of the master VM 112 and master image 114 at a particular point in time, and can be used for disaster recovery and other useful applications.”)

wherein the first compact state is a first subset of snapshot metadata sufficient to complete the first DR workflow operation; (Baggerman [0017] “After a master image 114 has been created, an administrator can interact with or direct a snapshot tool 116 to take a snapshot 120 of the master image. As is known, a snapshot is a copy of the complete state and copy of the master VM 112 and master image 114 at a particular point in time”)

predicting whether a second compact state for the second snapshot is needed by a second DR workflow operation, wherein the second compact state is a second subset of the snapshot metadata sufficient to complete the second DR workflow operation; (Baggerman discloses a step for using a metadata to map the target resource (i.e. files and/or vdisks) to the underlying physical storage device and capturing the state of master image of content at the different points in time (i.e., using a plurality of (sufficient) snapshots to complete the second DR flow) to determine the delta between the snapshots (i.e., “predicting whether a second compact state for the second snapshot is needed”). Baggerman [0003] “a methodology includes indexing the contents of snapshots of the same master image taken at different points in time to determine the delta between the snapshots, and thus the states of the master image at the different points in time. [0028] “Metadata may be used to map the resources (i.e. files and/or vdisks) to the underlying physical storage devices (e.g. hard drives, flash drives, etc.) in storage layer 108.”)

in response to predicting that the second compact state is needed by the second DR workflow operation, retaining the second compact state in the memory; and in response to predicting that the first compact state is not needed by a future workflow operation, evicting the first compact state.  (Baggerman [0019] “It should be noted that, although indexes 140-1 to 140-N are shown in this example as corresponding to each of snapshots 120-1 to 120-N, that this is not necessary in all embodiments. For example, indexes 140 may not even be stored for a given snapshot, but rather generated on an as-needed basis.”)

(With respect to claim 1, Baggerman does not explicitly disclose a method of using snapshot metadata to complete the DR workflow operation) wherein the first compact state is a first subset of snapshot metadata sufficient to complete the first DR workflow operation 
However, Sigh teaches a method of using a set of snapshot metadata (i.e., “subset of snapshot metadata”) to facilitate discovery of the physical storage locations of the subject snapshots or replicated snapshots (i.e., “the first compact state”) (Singh [0064] “Specifically, a set of snapshot metadata 328 is accessed to facilitate discovery of the physical storage locations (e.g., extent groups) of the portions of snapshots (e.g., subject snapshots, replicated snapshots, etc.) distributed over storage pool 106.sub.P. A set of snapshot checksum data 326 codifies the checksums and/or other information associated with the snapshots and/or the portions of the snapshots.)
Thus, a person having ordinary skill in the art before the filing date of the claimed invention, would have motivated to combine the teachings of Singh into the system of Baggerman for the advantageous purpose of organizing a plurality of snapshots of the master image at particular points in time and effectively identifying a snapshot of master image to perform recovery process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Singh and Baggerman because, they are analogous art as being directed to the same field of endeavor, the method of implementing fault tolerant highly available clustered storage system.

As per claim 2, (Original) The method of claim 1 further comprising periodically consolidating the snapshot metadata within the compact states.  (Baggerman [0003] “In these and other embodiments, a methodology includes indexing the contents of snapshots of the same master image taken at different points in time to determine the delta between the snapshots, and thus the states of the master image at the different points in time.”)

As per claim 3, (Original) The method of claim 1 wherein the first snapshot is scheduled for replication. (Baggerman [0026] “In response to the request, management interface 118 adds an out of band schedule in snapshot master 222. Snapshot master 222 creates a VM quiesce request and forwards this request to snapshot agent 212 running inside master VM 112. The snapshot agent 212 invokes the snapshot requestor 214 to take an application consistent snapshot via snapshot service 216.”)

Claims 4, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over BAGGERMAN in view of Singh and further in view of Dave et al., US 20200174692, hereinafter Dave.

As per claim 4, (Original) The method of claim 1 (Baggerman and combined do not explicitly disclose) wherein the second snapshot is scheduled for a future workflow operation. 
However, Dave discloses a method of using a pool (queue) to prioritize processing snapshots. (Dave US 20200174692 [0052] “Accordingly, the two snapshots selected in operation 502 were previously captured (e.g., “created”) at a primary storage cluster. In some approaches the two snapshots are selected from a pool (e.g., queue) of snapshots that are at least temporarily stored at the primary storage cluster and which have not yet been synched to a secondary storage cluster.”)
Thus, a person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Dave with the combined system of Baggerman for the advantageous purpose of dispatching snapshots from a pool to process recovery of node in a clustered data storage unit.

As per claim 5, (Original) The method of claim1 (Baggerman does not explicitly disclose) wherein the first snapshot is a reference snapshot and wherein the second snapshot represents an incremental change from the first snapshot.  
However, Singh teaches a step for generating snapshots incremental backups of data at certain moments in time. (Singh [0004] “One such technique collects snapshots of system states at certain moments in time. Such snapshots (e.g., frequent incremental backups of the data) are used to restore the computing system to an operational state that was present prior to some failure.”)

As per claim 6, (Currently Amended) The method of claim 1 further comprising (Baggerman does not explicitly disclose) demand paging additional snapshot metadata into the memory, the additional metadata needed to complete the first DR workflow  
However, Singh teaches a step for maintaining snapshots in terms of data block (i.e., “paging additional snapshot metadata”) and using a snapshot metadata to map logical-to-physical mapping of the “blocks (Singh [0006] “This problem is further complicated by the fact that replicated snapshots stored in modern distributed computing environments are often divided into portions (e.g., data blocks, or extent groups) that are distributed across many different storage devices of many different computing nodes. [0070] “In some cases, certain combinations of the foregoing snapshot metadata serve to describe a block map 360 for a particular snapshot, which block map describes the logical-to-physical mapping of the “blocks” (e.g., extents) that comprise the snapshot.”)

As per claim 7, (Currently Amended) The method of claim 1 further comprising, in response to failure of the node, performing recovery operations using the first compact state of the first snapshot, wherein the snapshot metadata of the first compact state is sufficient to recover point-in-time information of the first snapshot.  (Baggerman [0017] “After a master image 114 has been created, an administrator can interact with or direct a snapshot tool 116 to take a snapshot 120 of the master image. As is known, a snapshot is a copy of the complete state and copy of the master VM 112 and master image 114 at a particular point in time”)

As per claim 8, (Currently Amended) The method of claim 1 wherein each subset of metadata is retained in memory based on a status in a DR workflow hierarchy as represented by a DR state.  (Baggerman [0028] “Metadata may be used to map the resources (i.e. files and/or vdisks) to the underlying physical storage devices (e.g. hard drives, flash drives, etc.) in storage layer 108. When taking a snapshot, the vdisks associated with the master VM 112 are identified and all of the files in those vdisks are copied to snapshot 120.”)

As per claim 9, (Original) The method of claim 8 wherein (Baggerman does not explicitly disclose) the DR state is embodied as meta-information that indicates current or future progress of the DR workflow operations, as well as the snapshots needed to process those operations. 
However, Singh teaches a method of configuring snapshot metadata comprising snapshot status data organized and/or stored in a relational database table that can be accessed to determine the extent groups (e.g., data block or portion) associated with the snapshot that are stored in the storage pool for processing a digester recovery. (Singh [0068] “As can be observed, FIG. 3B depicts data structures associated with snapshot status data 224, snapshot checksum data 326, and snapshot metadata 328 that were all earlier described. The data sets described herein can be organized and/or stored using various techniques. For example, the data comprising snapshot status data 224 might be organized and/or stored in a tabular structure (e.g., relational database table) that has rows that relate various attributes, such as a unique identifier, that pertain to a particular snapshot. [0079] ... As an example, block map 360 described by instances of snapshot metadata 328 can be accessed to determine the extent groups associated with the snapshot that are stored in the storage pool of distributed computing system 1022.”)

Claims 10, 29, are rejected under 35 U.S.C. 103 as being unpatentable over BAGGERMAN in view of Singh and further in view of Mace WO 2010033962, hereinafter Mace.

As per claim 10, (Original) The method of claim 8 (Baggerman and combined do not explicitly disclose) wherein the status is defined by eviction rules and their reference to current or future DR workflow operations.  
However, Mace teaches a technique of maintaining each cache entry of page caches using cache entry status flags such as used, dirty or read pending and using an algorithm to provide a pseudo-LRU eviction policy for the cache.
(Mace [0045] “Each cache entry of page cache 320 also maintains the number of outstanding cache page references and a set of cache entry status flags, such as used, dirty, or read pending. In an embodiment, a clock algorithm is used to provide a pseudo-LRU eviction policy for the cache. The page cache 320 may store data pages of compressed or uncompressed data.”)
Thus, a person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Mace into the combined system of Baggerman for the advantageous purpose of effectively reference a block of memory (page) and perform appropriate steps based on the rules or policy defined.

As per claim 11, (Original) A non-transitory computer readable medium including program instructions for execution on a processor, the program instructions configured to: schedule creation of first and second snapshots to support disaster recovery (DR) workflow operations for a node of a cluster; retain a first compact state for the first snapshot in a memory of the node based on an expected need of the first snapshot for a first DR workflow operation occurring within a time threshold, wherein the first compact state is a first subset of snapshot metadata sufficient to complete the first DR workflow operation; predict whether a second compact state for the second snapshot is needed by a second DR workflow operation, wherein the second compact state is a second subset of the snapshot metadata sufficient to complete the second DR workflow operation; in response to predicting that the second compact state is needed by the second DR workflow operation, retain the second compact state in the memory; and in response to predicting that the first compact state is not needed by a future workflow operation, evict the first compact state.  
Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The non-transitory computer readable medium of claim 11, wherein the program instructions are further configured to periodically consolidate the snapshot metadata within the compact states.  
Claims 12 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The non-transitory computer readable medium of claim 11, wherein the first snapshot is scheduled for replication.
Claims 13 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 14, (Original) The non-transitory computer readable medium of claim 11, wherein the second snapshot is scheduled for a future workflow operation.
Claims 14 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
 
As per claim 15, (Original) The non-transitory computer readable medium of claim 11, wherein the first snapshot is a reference snapshot and wherein the second snapshot represents an incremental change from the first snapshot.
Claims 15 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 16, (Currently Amended) The non-transitory computer readable medium of claim 11, 2 wherein the program instructions are further configured to demand page additional snapshot metadata into the memory, the additional metadata needed to complete the first DR workflow 
Claims 16 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
 
As per claim 17, (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the program instructions are further configured to, in response to failure of the node, perform recovery operations using the first compact state of the first snapshot, wherein the snapshot metadata of the first compact state is sufficient to recover point-in-time information of the first snapshot. 
Claims 17 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The non-transitory computer readable medium of claim 11, wherein the program instructions are further configured to retain each subset of metadata in memory based on a status in a DR workflow hierarchy as represented by a DR state.
Claims 18 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Claims 19, 30 are rejected under 35 U.S.C. 103 as being unpatentable over BAGGERMAN in view of Singh and further in view of Liu et al. US 20170075965, hereinafter Liu.
 
As per claim 19, (Original) The non-transitory computer readable medium of claim 11, (Baggerman and combined do not explicitly disclose) wherein the program instructions are further configured to store the compact states in a write-ahead log data structure configured to, in response to failure of the node, facilitate loading of the subsets of metadata substantially fast in the memory during reboot of the node. 
However, Liu discloses configuring each agent to handle failures and automatically retry loading resources (i.e., “during reboot of the node”) as specified in the metadata snapshot (i.e., “facilitate loading of the subsets of metadata”) (Liu [0083] “Each Kodiak agent may also be configured to gracefully handle failures and automatically retry loading until such loading is successful. FIG. 5 is a flow chart that illustrates a failure tolerance and recovery process 500 in accordance with specific implementations of the present invention ... For instance, when a Kodiak server starts its Kodiak agent, this agent can check its Kodiak instance database for validity of all of the loaded resources as specified in the metadata snapshot. Each checked resource (or table) will also be presumably already published in the metadata store 202.”)
Thus, a person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Liu into the combined system of Baggerman for the advantageous purpose of configuring a failure tolerance system that can gracefully handle failures and recovery of system.

As per claim 20,  (Original) An apparatus comprising: a node of cluster, the node having a memory and a processor configured to execute program instructions to: schedule creation of first and second snapshots to support disaster recovery (DR) workflow operations; retain a first compact state for the first snapshot in the memory based on an expected need of the first snapshot for a first DR workflow operation occurring within a time threshold, wherein the first compact state is a first subset of snapshot metadata sufficient to complete the first DR workflow operation; predict whether a second compact state for the second snapshot is needed by a second DR workflow operation, wherein the second compact state is a second subset of the snapshot metadata sufficient to complete the second DR workflow operation; in response to predicting that the second compact state is needed by the second DR workflow operation, retain the second compact state in the memory; and in response to predicting that the first compact state is not needed by a future workflow operation, evict the first compact state.  
Claims 20 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 21, (New) The apparatus of claim 20, wherein the program instructions further include program instructions to periodically consolidate the snapshot metadata within the compact states.  
Claims 21 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 22, (New) The apparatus of claim 20, wherein the first snapshot is scheduled for replication. 
Claims 22 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
 
As per claim 23, (New) The apparatus of claim 20, wherein the second snapshot is scheduled for a future workflow operation. 
Claims 23 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above. 

As per claim 24, (New) The apparatus of claim 20, wherein the first snapshot is a reference snapshot and wherein the second snapshot represents an incremental change from the first snapshot.
Claims 24 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 25, (New) The apparatus of claim 20, wherein the program instructions further include program instructions to demand page additional snapshot metadata into the memory, the additional metadata needed to complete the first DR workflow operation.
Claims 25 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 26, (New) The apparatus of claim 20, wherein the program instructions further include 2 program instructions to, in response to failure of the node, perform one or more recovery operations using the first compact state of the first snapshot, wherein the snapshot metadata of the first compact state is sufficient to recover point-in-time information of the first snapshot.
Claims 26 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.  

As per claim 27, (New) The apparatus of claim 20, wherein the program instructions further include program instructions to retain each subset of metadata in memory based on a status in a DR workflow hierarchy as represented by a DR state. 
Claims 27 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 28, (New) The apparatus of claim 27 wherein the DR state is embodied as meta- information that indicates current or future progress of the DR workflow operations, as well as the snapshots needed to process those operations.
Claims 28 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 29, (New) The apparatus of claim 27 wherein the status is defined by eviction rules and their reference to current or future DR workflow operations.
Claims 29 is analogous to claim 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 30, (New) The apparatus of claim 20, wherein the program instructions further include program instructions to store the compact states in a write-ahead log data structure configured to, in response to failure of the node, facilitate loading of the subsets of metadata substantially fast in the memory during reboot of the node.
Claims 30 is analogous to claim 19 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon: 
HIGHLY AVAILABLE CLUSTERED STORAGE NETWORK (Sporny et al., US 2008/0077635) - A computing method and system is presented that allows multiple heterogeneous computing systems containing file storage mechanisms to work together in a peer-to-peer fashion to provide a fault-tolerant decentralized highly available clustered file system.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154             

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154